Citation Nr: 0410996	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-03 911	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the veteran has basic eligibility for Chapter 30 
educational assistance benefits.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from September 1982 to September 
1986, and had a second period of active service beginning August 
15, 1988, and has testified that he remains on active duty.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2001 administrative decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In that decision, the RO denied 
eligibility for Chapter 30 educational assistance benefits.  The 
veteran resides within the jurisdiction of the San Diego, 
California RO. However, the Muskogee RO has jurisdiction over the 
veteran's education folder.

The veteran testified at a hearing held before the undersigned at 
the San Diego RO in July 2003.



FINDING OF FACT

The veteran first entered active duty service prior to June 30, 
1985.



CONCLUSION OF LAW

The veteran has not met the basic criteria for eligibility for 
educational assistance benefits under Chapter 30, Title 38, United 
States Code.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 21.7042 
(2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its implementing 
regulations, essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 
3.102, 3.156, 3.159, and 3.326 (2003).  The VCAA and its 
implementing regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, including 
obtaining medical examinations or opinions if necessary.  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  See id.

The United States Court of Appeals for Veterans Claims (Court) has 
held that the VCAA is inapplicable to matters of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  In this case there is no debate as to the relevant facts.  
The case turns on a simple application of the law to those facts.


Eligibility for Educational Assistance Benefits

In November 2001, the veteran filed an application for educational 
assistance benefits under the Montgomery GI Bill, Chapter 30, 
Title 38 U.S.C.  That program provides educational assistance 
benefits for individuals who first became members of the Armed 
Forces or first enter on active duty as members of the Armed 
Forces after June 30, 1985, and who meet certain other service 
requirements.  38 U.S.C.A. § 3011; 38 C.F.R. § 21.7042(a)(1).  The 
veteran first entered the United States Navy and entered on active 
duty in September 1982, before June 30, 1985.  His date of entry 
into service makes him ineligible for Chapter 30 benefits.

In a November 2001 letter, the veteran wrote that another 
veterans' educational assistance program, the VEAP program, was in 
effect when he entered active duty in September 1982.  He stated 
that he elected not to participate in the VEAP program due to 
misleading information.  He indicated that he separated from 
service in 1986 and re-entered service in 1988.  When he re-
entered service in 1988, he wrote, he was told that he would 
qualify for the new GI Bill, Chapter 30 benefits.

At his hearing, the veteran again reported that he had been 
mislead by military personnel when he entered service. 

The Board acknowledges the veteran's assertions that military 
personnel provided misleading or incorrect information, both in 
1982 and in 1988, when advising him of his education benefit 
election options and requirements.  The failure of U.S. Government 
employees to provide accurate information regarding eligibility 
requirements cannot form the basis for a grant of benefits when 
the eligibility requirements have not been met.  Harvey v. Brown, 
6 Vet. App. 416, 423-24 (1994) (Erroneous advice given by a 
government employee cannot be used to estop the government from 
denying benefits); see also McTighe v. Brown, 7 Vet. App. 29, 30 
(1994).  

The veteran's assertion that he was incorrectly informed or 
advised about his eligibility for educational assistance benefits 
cannot render him eligible for Chapter 30 benefits when his date 
of initial entry into service makes him ineligible for those 
benefits.

The Board is cognizant of the veteran's honorable service to his 
country.  The Board is bound in its decisions, however, by the 
regulations of the Department, instructions of the Secretary, and 
precedent opinions of the chief legal officer of the Department.  
38 U.S.C.A. § 7104(c) (West 2002).  

The Board is bound by the law and regulations governing 
eligibility for Chapter 30 benefits.  In this case, the law is 
dispositive, and the criteria for payment of Chapter 30 
educational assistance benefits have not been met.  Where the law 
and not the evidence is dispositive, the claim should be denied 
because of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The appeal must be denied.


ORDER

Eligibility for educational assistance benefits under Chapter 30, 
Title 38, United States Code, is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



